Exhibit 10.1

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”), effective as of April 30, 2014
(the “Effective Date”), is made and entered into by and between Trade Street
Residential, Inc., a Maryland corporation with its principal place of business
at 19950 West Country Club Drive, Suite 800, Aventura, Florida 33180 (together
with its subsidiaries, the “Company”), and Randy Eberline, an individual
resident of the State of Florida (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to continue the employment of the Executive as the
Chief Accounting Officer of the Company, and the Executive desires to continue
said employment with the Company, subject to the terms of this Agreement; and

 

WHEREAS, the Company and the Executive desire to express the terms and
conditions of the Executive’s employment in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
and covenants set forth below and other good and valuable consideration, receipt
of which is hereby acknowledged, the Company and the Executive do hereby agree
as follows:

 

1.                  Definitions. For purposes of this Agreement, all initially
capitalized words and phrases used herein have the following meanings:

 

“Affiliate” shall mean, with respect to any individual or entity, any other
individual or entity who, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with such
individual or entity.

 

“Agreement” shall have the meaning set forth in the introductory paragraph
above.

 

“Base Salary” shall have the meaning set forth in Section 5.1 hereof.

 

“Board” shall mean the board of directors of the Company.

 

“Bonus” shall have the meaning set forth in Section 5.2 hereof.

 

“Cause” shall mean that the Executive has (a) continually failed to
substantially perform, or been grossly negligent in the discharge of, his duties
to the Company (in any case, other than by reason of a Disability, physical or
mental illness or analogous condition) and, in the case of failure to
substantially perform, failed to cure such breach within thirty (30) days of
receipt from the Company of notice specifying such non-performance; (b) been
convicted of or pled guilty or nolo contendere to a felony or a misdemeanor with
respect to which fraud or dishonesty is a material element; or (c) materially
breached any material Company policy or agreement with the Company and failed to
cure such breach within thirty (30) days of receipt from the Company of notice
specifying such material breach.

 



1

 

  

“Change of Control” shall mean the first of the following events to occur after
the Effective Date:

 

(a)                any Person or group of Persons together with its Affiliates,
but excluding

(i) the Company or any of its Subsidiaries, (ii) any employee benefit plans of
the Company or (iii) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes, directly or indirectly, the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company);

 

(b)               the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the
Effective Date, constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the Effective Date or whose
appointment, election or nomination for election was previously so approved or
recommended;

 

(c)                the consummation of a merger or consolidation of the Company
or any direct or indirect Subsidiary of the Company with any other corporation
or entity regardless of which entity is the survivor, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of the Company, such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation; or

 

(d)               the stockholders of the Company approve a plan of complete
liquidation or winding-up of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets.

 

Notwithstanding the foregoing, (i) a “Change of Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of the common
stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions, and (ii) a
“Change of Control” shall not occur for purposes of this Agreement as a result
of any primary or secondary offering of Company common stock to the general
public through a registration statement filed with the Securities and Exchange
Commission.

 



2

 

  

Notwithstanding the foregoing, to the extent that (i) any payment under this
Agreement is payable solely upon or following the occurrence of a Change of
Control (including for the avoidance of doubt, the amounts payable pursuant to
Section 8.2) and (ii) such payment is treated as “deferred compensation” for
purposes of Code Section 409A, no event that would not qualify as a “change in
the ownership of the Company,” a “change in the effective control of the
Company,” or a “change in the ownership of a substantial portion of the assets
of the Company” as such terms are defined in Section 1.409A-3(i)(5) of the
Treasury Regulations, shall be treated as a “Change of Control” under this
Agreement.

 

“COBRA” means the applicable provisions of Section 4980B of the Code and
corresponding provisions of ERISA.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” shall have the meaning set forth in the introductory paragraph above.

 

“Company Works” shall have the meaning set forth in Section 10.2(b) hereof.

 

“Competing Entity” shall have the meaning set forth in Section 10.1 hereof.

 

“Confidential Information” shall have the meaning set forth in Section 10.2(a)
hereof.

 

“Disability” means a physical or mental condition entitling the Executive to
benefits under the applicable long-term disability plan of the Company or, if no
such plan exists, a “permanent and total disability” (within the meaning of Code
Section 22(e)(3)) or as determined by the Company in accordance with applicable
laws. Notwithstanding the foregoing, to the extent that (a) any payment under
this Agreement is payable solely upon the Executive’s Disability and (b) such
payment is treated as “deferred compensation” for purposes of Code Section 409A,
Disability shall have the meaning provided in Code Section 409A and Section
1.409A-3(i)(4) of the Treasury Regulations.

 

“Effective Date” shall have the meaning set forth in the introductory paragraph
above.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Executive” shall have the meaning set forth in the introductory paragraph
above.

 

“Good Reason” means (a) a material diminution in the Executive’s title, duties
or responsibilities (provided, however, that a requirement to utilize skills in
addition to those utilized in the Executive’s current position shall not in and
of itself be considered a “material diminution” as contemplated by this clause
(a), but a material reduction in the corporate functions directly reporting to
the Executive shall be considered a material diminution for purposes of this
clause (a)); (b) a reduction of ten percent (10%) or more in the Executive’s
annual Base Salary; (c) a reduction of ten percent (10%) or more in the
Executive’s annual target bonus opportunity (including the failure to pay any
bonus earned for any year in which a Change of Control of the Company occurs
pursuant to the terms of any applicable plan or arrangement in effect prior to
such Change of Control); (d) the relocation of the Executive’s principal place
of employment to a location more than thirty (30) miles from the Executive’s
principal place of employment, except for required travel on the Company’s
business to an extent substantially consistent with the Executive’s historical
business travel obligations; (e) a material breach of this Agreement by Company
that, if not a monetary breach, is not cured within thirty (30) days’ written
notice of such breach by Executive to Company; or (f) failure by the Company to
have in effect a directors’ and officers’ liability insurance policy covering
Executive in those capacities, as required pursuant to Section 13 hereof. The
Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder. The Executive shall not have the right to terminate his employment
for Good Reason unless the Executive provides written notice to the Company of
the existence of grounds for termination for Good Reason, including a
description of such grounds, within ninety (90) days following the initial
occurrence of the event constituting Good Reason and the Company shall have
failed to remedy such act or omission within thirty (30) days following its
receipt of such notice. If the Executive does not provide such written notice of
grounds for termination for Good Reason within ninety (90) days after the
initial occurrence of the event constituting Good Reason, the Executive will be
deemed to have waived the right to terminate for Good Reason with respect to
such grounds.

 



3

 

 



“Incentive Plan” means the Company’s 2013 Long Term Incentive Plan, as amended
from time to time.

 

“Initial Term” shall have the meaning set forth in Section 3 hereof.

 

“Person” shall mean a “person” as defined in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (a) the Company (or any Subsidiary thereof), (b) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, (c) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (d) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company.

 

“Renewal Term” shall have the meaning set forth in Section 3 hereof.

 

“Restrictive Covenant” shall have the meaning set forth in Section 10.1 hereof.

 

“Separation Conditions” shall have the meaning set forth in Section 7.6 hereof.

 

“Subsidiary” means a corporation, partnership or other entity of which a
majority of the voting interests of such corporation, partnership or other
entity are at the time owned directly or indirectly through one or more
intermediaries or Subsidiaries, or both, by the Company.

 

“Term” shall have the meaning set forth in Section 3 hereof.

 

“Third Party Information” shall have the meaning set forth in Section 10.2(c)
hereof.

 



4

 

 



“Works” shall have the meaning set forth in Section 10.2(b) hereof.

 

2.                  Employment. The Company hereby agrees to employ the
Executive and the Executive hereby accepts and agrees to employment with the
Company, upon the terms and subject to the conditions set forth herein. The
Executive shall serve as Chief Accounting Officer of the Company and such other
office or offices to which the Executive may be appointed or elected by the
Board. Subject to the direction and supervision of the Board, the Executive
shall perform such duties as are customarily associated with the office of Chief
Accounting Officer of the Company and such other offices to which the Executive
may be appointed or elected by the Board and such additional duties as the Board
may determine. The Executive will report to the Board. During the Term (as
defined below), the Executive shall (i) devote substantially all of his business
time and attention to the performance of the Executive’s duties hereunder and
will not engage in any other business, profession or occupation for compensation
or otherwise which would conflict or interfere with the performance of such
duties either directly or indirectly without the prior written consent of the
Board; (ii) devote the Executive’s best efforts, skill and energies to promote
and advance the business and interests of the Company; and (iii) fully perform
the Executive’s obligations under this Agreement. The foregoing does not
preclude the Executive from being involved in civic or charitable endeavors or
from serving on the board of directors of, and receiving director fees from,
companies that are not in competition with the Company, so long as such
activities do not adversely affect the Executive’s performance hereunder.

 

3.                  Term. Subject to the provisions of termination as
hereinafter provided, the initial term of this Agreement shall begin on the date
hereof and shall terminate on the third (3rd) anniversary of the date hereof
(the “Initial Term”); provided, however that unless the Company or the Executive
provides notice of non-renewal pursuant to Section 4, the term of this Agreement
shall automatically be extended for additional one (1) year periods on the same
terms and conditions as set forth herein (individually and collectively, the
“Renewal Term”) on the last day of the Initial Term and each Renewal Term;
provided, further, that if a Change in Control occurs during the Initial Term or
any Renewal Term, such Initial Term or Renewal Term, as the case may be, shall
not expire before the one (1) year anniversary of the Change in Control, unless
expressly agreed to in writing by the Executive. The Initial Term and the
Renewal Term are sometimes referred to collectively herein as the “Term.”

 

4.                  Notice of Non-Renewal. If the Company or the Executive
elects not to extend the Term, the electing party shall do so by notifying the
other party in writing not less than sixty (60) days prior to the expiration of
the Initial Term or the applicable Renewal Term.

 

5.Compensation.

 

5.1              Base Salary. Until termination of the Executive’s employment
with the Company pursuant to this Agreement, the Company shall pay the Executive
a base salary (the “Base Salary”) of $175,000 per annum, which shall be payable
to the Executive in regular installments in accordance with the Company’s
general payroll policies and practices. The Executive’s compensation will be
reviewed periodically by the Board, or a committee or subcommittee thereof to
which compensation matters have been delegated, and after taking into
consideration both the performance of the Company and the personal performance
of the Executive, the Board, or any such committee or subcommittee, in its sole
discretion, may increase the Executive’s compensation to any amount it may deem
appropriate.

 



5

 

  

5.2              Bonus. In the event either the Company or the Executive, or
both, respectively achieve certain financial performance and personal
performance targets of the Company (as established by the Board, or a committee
or subcommittee thereof to which compensation matters have been delegated)
pursuant to a cash compensation incentive plan or similar plan or arrangement
established by the Company, the Company may pay to the Executive an annual cash
bonus during the Term (the “Bonus”). The Bonus, if any, shall be paid to the
Executive between January 1 and March 15 of the year following the year in which
the services which gave rise to the Bonus were performed. The Board (or
applicable committee or subcommittee) may review and revise the terms of the
cash compensation incentive plan or similar plan referenced above at any time,
after taking into consideration both the performance of the Company and the
personal performance of the Executive, among other factors, and may, in its sole
discretion, amend the cash compensation incentive or similar plan or arrangement
in any manner it may deem appropriate; provided, however, that any such
amendment to the plan or arrangement shall not affect the Executive’s right to
participate in such amended plan or plans.

 

5.3              Benefits. The Executive shall be entitled to three (3) weeks of
paid vacation annually. In addition, the Executive shall be entitled to
participate in all compensation or employee benefit plans or programs and
receive all benefits and perquisites for which any salaried employees are
eligible under any existing or future plan or program established by the Company
for salaried employees. The Executive will participate to the extent permissible
under the terms and provisions of such plans or programs in accordance with
program provisions. These may include group hospitalization, health, dental
care, life or other insurance, tax qualified pension, savings, thrift and profit
sharing plans, termination pay programs, sick leave plans, travel or accident
insurance, disability insurance, and equity-based incentive plans. Nothing in
this Agreement shall preclude the Company from amending or terminating any of
the plans or programs applicable to salaried or senior executives as long as
such amendment or termination is applicable to all similarly situated salaried
employees or senior executives. Except as otherwise set forth herein, the
Executive shall not be eligible to participate in any other termination pay or
severance program established by the Company.

 

5.4              Expenses Incurred in Performance of Duties. The Company shall
pay or promptly reimburse the Executive for all reasonable travel and other
business expenses incurred by the Executive in the performance of the
Executive’s duties under this Agreement in accordance with the Company’s
policies in effect from time to time with respect to business expenses.
Notwithstanding any other provision of this Agreement, the Executive shall be
reimbursed for all such expenses no later than the last day of the month
succeeding the month in which the Executive submits the required documentation
for such expense reimbursement to the Company.

 

5.5              Withholdings. All compensation payable hereunder shall be
subject to withholding for federal income taxes, FICA and all other applicable
federal, state and local withholding requirements.

 



6

 

 



6.                  Termination of Employment and Term. The Executive’s
employment may be terminated by reason of any of the following events:

 

6.1              Mutual written agreement between the Executive and the Company
at any time;

 

6.2              The Executive’s death;

 

6.3              The Executive’s Disability;

 

6.4              By the Company with or without Cause; and

 

6.5              By the Executive with or without Good Reason.

 

Upon any termination of Executive’s employment, the Term shall automatically
terminate; provided, however, that (a) the Company’s obligations, if any, under
Section 7 and the Executive’s obligation under Section 7.6 (to the extent such
obligations arose as a result of the termination of the Executive’s employment
during the Term), (b) the Company’s obligations under Section 8 (to the extent
such obligations arose as a result of, or prior to, the termination of the
Executive’s employment) and (c) Sections 9 through 22, shall survive until all
obligations thereunder have been satisfied or until such provisions are no
longer relevant.

 

7.Company’s Post -Termination Obligations.

 

7.1              Termination by Mutual Written Agreement. If the Executive’s
employment is terminated during the Term by mutual agreement between the
Executive and the Company, then the Company will pay the Executive (i) all
accrued, but unpaid, wages based on the Executive’s then current Base Salary,
through the termination date; (ii) any earned but unpaid bonus relating to the
year prior to the termination date; and (iii) all unreimbursed business expenses
with respect to which Executive is entitled to reimbursement as provided herein,
provided that, to the extent not previously submitted, a request for
reimbursement of business expenses is submitted in accordance with the Company’s
policies within ten (10) business days of the Executive’s termination date.
Payment of such amounts under subparagraphs (i), (ii) and (iii) (with respect to
reimbursement requests submitted prior to the termination date) shall be made by
the Company within thirty (30) business days after the Executive’s termination
date; provided that with respect to those reimbursement requests submitted after
the termination date, the payment date will be determined by the Company in its
sole discretion, subject to Section 9 hereof. Except as provided in Section
10.2(e) and Section 11 hereof, the Company shall have no other obligations to
the Executive under this Agreement; however, the Executive shall continue to be
bound by Section 10 and all other post-termination obligations to which the
Executive is subject, including, but not limited to, the obligations contained
in this Agreement that survive the expiration or earlier termination of this
Agreement, as provided herein.

 

7.2              Termination for Cause or Without Good Reason. If the
Executive’s employment is terminated during the Term by the Company for Cause or
by the Executive without Good Reason, then the Company will pay the Executive
(i) all accrued, but unpaid, wages based on the Executive’s then current Base
Salary, through the termination date; (ii) any earned but unpaid bonus relating
to the year prior to the termination date; and (iii) all unreimbursed business
expenses with respect to which Executive is entitled to reimbursement as
provided herein, provided that, to the extent not previously submitted, a
request for reimbursement of business expenses is submitted in accordance with
the Company’s policies within ten (10) business days of the Executive’s
termination date. Payment of such amounts under subparagraphs (i), (ii) and
(iii) (with respect to reimbursement requests submitted prior to the termination
date) shall be made by the Company within thirty (30) business days after the
Executive’s termination date; provided that with respect to those reimbursement
requests submitted after the termination date, the payment date will be
determined by the Company in its sole discretion, subject to Section 9 hereof.
The Company shall have no other obligations to the Executive under this
Agreement; however, the Executive shall continue to be bound by Section 10 and
all other post-termination obligations to which the Executive is subject,
including, but not limited to, the obligations contained in this Agreement that
survive the expiration or earlier termination of this Agreement, as provided
herein.

 



7

 

 

7.3              Termination for Death or Disability. If the Executive’s
employment is terminated during the Term due to the Executive’s death or by the
Company due to the Executive’s Disability, then the Company will pay the
Executive (or the Executive’s estate and/or beneficiaries, as the case may be)
(i) all accrued, but unpaid, wages based on the Executive’s then current Base
Salary, through the termination date; (ii) any earned but unpaid bonus relating
to the year prior to the termination date; (iii) all unreimbursed business
expenses with respect to which Executive is entitled to reimbursement as
provided herein, provided that, with respect to reimbursements, to the extent
not previously submitted, a request for reimbursement of business expenses is
submitted in accordance with the Company’s policies by the Executive (or by the
Executive’s guardian, the Executive’s estate and/or beneficiaries, as the case
may be) within sixty (60) business days of the Executive’s termination date; and
(iv) if the Executive is participating in the Company’s group medical, vision
and dental plan immediately prior to the date of termination, a lump sum payment
equal to eighteen (18) times (or such lesser period that the Executive and/or
the Executive’s eligible dependents are entitled to under COBRA) the amount of
monthly employer contribution that the Company made to an issuer (or as
otherwise determined on an actuarial basis based upon the applicable monthly
premium for continuation coverage under COBRA) to provide medical, vision and
dental insurance to the Executive and his dependents in the month immediately
preceding the date of termination; provided, however, that the Executive or the
Executive’s eligible dependents shall be solely responsible for any non-monetary
requirements which must be satisfied or actions that must be taken in order to
obtain such COBRA continuation coverage. Payment of such amounts under
subparagraphs (i), (ii), (iii) (with respect to reimbursement requests submitted
prior to the termination date), and (iv) shall be made by the Company to the
Executive (or the Executive’s estate and/or beneficiaries, as the case may be)
within thirty (30) business days after the Executive’s termination date;
provided that with respect to those reimbursement requests submitted after the
termination date, the payment date will be determined by the Company in its sole
discretion, subject to Section 9 hereof. Additionally, notwithstanding anything
to the contrary in the Incentive Plan or any award agreement, if the Executive’s
employment is terminated during the Term due to the Executive’s death or by the
Company due to the Executive’s Disability, the Executive shall be entitled to
vest in a prorated portion of his outstanding unvested equity-based awards
(including, but not limited to, restricted stock and restricted stock units
granted pursuant to the Incentive Plan), without any action by the Board or any
committee thereof. The prorated portion of each award (or each tranche of each
award, if the award vests in installments) that will vest will be equal to the
product of (a) multiplied by (b), where (a) equals (1) with respect to awards
subject only to service-based vesting conditions, the total number of shares or
units subject to the award (or to each tranche of the award, if the award vests
in installments) that remain unvested as of the date of the Executive’s
termination, and (2) with respect to awards with performance-based vesting
conditions, the total number of unvested shares or units that would have vested
based on actual performance through the applicable performance period had the
Executive remained employed (determined separately with respect to each tranche
of an award that vests in installments), and (b) is a fraction, the numerator of
which is the number of days during the applicable Vesting Period (as that term
is defined below) that the Executive was employed, and the denominator of which
is the total number of days in the Vesting Period. For this purpose, the
“Vesting Period” means the total number of days between the grant date (or the
vesting commencement date, if it precedes the grant date) and the date the award
(or the applicable tranche thereof, if the award vests in installments) would
vest assuming the applicable service and/or performance conditions are satisfied
(disregarding for this purpose any provisions that could result in accelerated
vesting). With respect to awards that vest in installments, the Vesting Period
shall be determined separately with respect to each such installment or tranche.
Awards with only service-based vesting conditions will vest (and, as applicable,
be settled or become exercisable) as of the date of the Executive’s termination.
Awards with performance-based vesting conditions will vest (and, as applicable,
be settled or become exercisable), if at all, at the same time the award would
have vested had the Executive’s employment not terminated. For example, if an
award of 300 restricted stock units granted on January 1st vests based on
continued services in equal 1/3 installments on each anniversary of the grant
date, and the Executive’s employment terminates on the 18 month anniversary of
the grant date, the Executive would vest, on his date of termination, in 125
(75% of the second installment and 50% of the third installment) of the
remaining 200 unvested restricted stock units, and the remaining 75 restricted
stock units would be forfeited. If the same grant had contained
performance-based vesting conditions applicable to each installment, the
Executive would vest in 75% of the number of units earned with respect to the
second installment and 50% of the number of restricted stock units earned with
respect to the third installment, with the number of units earned being based on
actual performance during the second and third years, respectively, and with the
restricted stock units vesting and being settled on each of the dates the award
would have vested and been settled on or following the second and third
anniversaries of the grant date had the Executive’s employment not terminated.
For the avoidance of doubt, settlement of any restricted stock units, the
vesting of which is accelerated pursuant to this Section 7.3, shall occur upon
vesting pursuant to this Section 7.3, provided such early settlement would not
result in taxation under Section 409A and subject to any previous legally
binding deferral election or contrary payment date provided for in the
applicable award agreement regarding such units. Except as provided in Section
10.2(e) and Section 11, the Company shall have no other obligations to the
Executive under this Agreement; however, the Executive shall continue to be
bound by Section 10 and all other post-termination obligations to which the
Executive is subject, including, but not limited to, the obligations contained
in this Agreement that survive the expiration or earlier termination of this
Agreement, as provided herein.

 



8

 

 



7.4              Termination without Cause or for Good Reason. If the
Executive’s employment is terminated during the Term by the Company without
Cause or by the Executive for Good Reason, then the Company will pay the
Executive (i) all accrued, but unpaid, wages based on the Executive’s then
current Base Salary, through the termination date; (ii) all accrued, but unpaid,
vacation through the termination date, based on the Executive’s then current
Base Salary; (iii) all unreimbursed business expenses with respect to which
Executive is entitled to reimbursement as provided herein, provided that, with
respect to reimbursements, to the extent not previously submitted, a request for
reimbursement of business expenses is submitted in accordance with the Company’s
policies by the Executive within ten (10) business days of the Executive’s
termination date; (iv) any earned but unpaid bonus relating to the year prior to
the termination date; and (v) if the Executive is participating in the Company’s
group medical, vision and dental plan immediately prior to the date of
termination, a lump sum payment equal to eighteen (18) times (or such lesser
period that the Executive and/or the Executive’s eligible dependents are
entitled to under COBRA) the amount of monthly employer contribution that the
Company made to an issuer (or as otherwise determined on an actuarial basis
based upon the applicable monthly premium for continuation coverage under COBRA)
to provide medical, vision and dental insurance to the Executive and his
dependents in the month immediately preceding the date of termination; provided,
however, that the Executive or the Executive’s eligible dependents shall be
solely responsible for any non-monetary requirements which must be satisfied or
actions that must be taken in order to obtain such COBRA continuation coverage.
Payment of the above amounts shall be made by the Company within thirty (30)
days of the Executive’s termination date, with the payment date determined by
the Company in its sole discretion. In addition, the Company will pay the
Executive separation payments equal, in the aggregate, to one and one-half times
(1.5x) the sum of (A) the Executive’s then current Base Salary, and (B) the
Executive’s average Bonus for the two (2) year period prior to the date of
termination of employment (if the termination of employment occurs prior to the
date the Executive was eligible to earn two Bonuses, the average Bonus for the
two (2) year period shall be deemed to be the Executive’s target Bonus in the
year of termination). Payment of the separation payments shall be made in equal
installments over a period of eighteen (18) months from the date of termination,
in accordance with the Company’s regular payroll practices; provided, that the
first of such payments shall not be made unless and until the Executive has
satisfied the conditions set forth in Section 7.6(i) and the release required
thereby has become irrevocable within sixty (60) days following the date of
termination; provided, further, that if such sixty (60) day period spans two
calendar years, and any amounts payable during such sixty (60) day period
constitute “nonqualified deferred compensation” for purposes of Code Section
409A, the first of such payments shall not commence before the first regular
payroll payment date in the latter of the two calendar years. The first
installment payment made pursuant to the preceding sentence shall include all
amounts that would have been paid between the date of termination and such first
payroll payment date had they been payable on the applicable payroll date.
Additionally, notwithstanding anything to the contrary in the Incentive Plan or
any award agreement, if the Executive’s employment is terminated during the Term
by the Company without Cause or by the Executive for Good Reason, the Executive
shall be entitled to vest in a prorated portion of his outstanding unvested
equity-based awards in the same manner and to the same extent (and at the same
times) as if his employment had terminated due to death or Disability pursuant
to Section 7.3. Except as set forth in this Section 7.4, Section 10.2(e) and
Section 11, the Company shall have no other obligations to the Executive under
this Agreement; however, the Executive shall continue to be bound by Section 10
and all other post-termination obligations to which the Executive is subject,
including, but not limited to, the obligations contained in this Agreement that
survive the expiration or earlier termination of this Agreement, as provided
herein.

 



9

 

  

7.5              Termination upon Non-Renewal by the Company. If the Executive’s
employment is terminated due to the Company’s election not to extend the Term
pursuant to Section 4 hereof and the Executive is willing and able, at the time
of such non-renewal, to continue providing services on the terms and conditions
set forth herein, then the Company will pay the Executive (i) all accrued, but
unpaid, wages based on the Executive’s then current Base Salary, through the
termination date; (ii) all accrued, but unpaid, vacation through the termination
date, based on the Executive’s then current Base Salary; (iii) all unreimbursed
business expenses with respect to which Executive is entitled to reimbursement
as provided herein, provided that, to the extent not previously submitted, a
request for reimbursement of business expenses is submitted in accordance with
the Company’s policies within ten (10) business days of the expiration of the
Term; (iv) any earned but unpaid bonus relating to the year prior to the
termination date; and (v) if the Executive is participating in the Company’s
group medical, vision and dental plan immediately prior to the date of
termination, a lump sum payment equal to eighteen (18) times (or such lesser
period that the Executive and/or the Executive’s eligible dependents are
entitled to under COBRA) the amount of monthly employer contribution that the
Company made to an issuer (or as otherwise determined on an actuarial basis
based upon the applicable monthly premium for continuation coverage under COBRA)
to provide medical, vision and dental insurance to the Executive and his
dependents in the month immediately preceding the date of termination; provided,
however, that the Executive or the Executive’s eligible dependents shall be
solely responsible for any non-monetary requirements which must be satisfied or
actions that must be taken in order to obtain such COBRA continuation coverage.
Payment of the above amounts shall be made by the Company within thirty (30)
days of the Executive’s termination date, with the payment date determined by
the Company in its sole discretion. In addition, the Company will pay the
Executive a separation payment equal to one times (1x) the Executive’s then
current Base Salary. Payment of the separation payments shall be made in equal
installments over a period of twelve (12) months from the date of termination,
in accordance with the Company’s regular payroll practices; provided, that the
first of such payments shall not be made unless and until the Executive has
satisfied the conditions set forth in Section 7.6(i) and the release required
thereby has become irrevocable within sixty (60) days following the date of
termination; provided, further, that if such sixty (60) day period spans two
calendar years, and any amounts payable during such sixty (60) day period
constitute “nonqualified deferred compensation” for purposes of Code Section
409A, the first of such payments shall not commence before the first regular
payroll payment date in the latter of the two calendar years. The first
installment payment made pursuant to the preceding sentence shall include all
amounts that would have been paid between the date of termination and such first
payroll payment date had they been payable on the applicable payroll date.
Additionally, notwithstanding anything to the contrary in the Incentive Plan or
any award agreement, if the Executive’s employment is terminated in accordance
with this Section 7.5, the Executive shall be entitled to vest in a prorated
portion of his outstanding unvested equity-based awards in the same manner and
to the same extent (and at the same times) as if his employment had terminated
due to death or Disability pursuant to Section 7.3. Except as set forth in this
Section 7.5, Section 10.2(e), and Section 11, the Company shall have no other
obligations to the Executive under this Agreement; however, the Executive shall
continue to be bound by Section 10 and all other post-termination obligations to
which the Executive is subject, including, but not limited to, the obligations
contained in this Agreement that survive the expiration or earlier termination
of this Agreement, as provided herein.

 



10

 

  

7.6              Separation Conditions. The Company’s obligation to provide the
separation payments set forth in Sections 7.4 and 7.5 above shall be conditioned
upon the following (the “Separation Conditions”):

 

(i)                 within sixty (60) days following termination of the
Executive’s employment, the Executive’s execution (and the expiration of any
applicable revocation period without revocation by the Executive) of a
separation agreement substantially similar to the form attached hereto as
Exhibit A prepared by the Company, which form will include a limited release
from liability so that the Executive will release the Company from any and all
liability and claims arising under this Agreement or arising out of the
Executive’s employment by the Company; provided, however, that the Executive
shall not be required to release any claim the Executive may have against the
Company in his capacity as a stockholder of the Company or claims for
indemnification pursuant to any indemnification agreement between the Executive
and the Company or otherwise existing pursuant to the Company’s organizational
documents or applicable state law; and

 

(ii)               the Executive’s material compliance with the restrictive
covenants (as set forth in Section 10) and all post-termination obligations,
including, but not limited to, the obligations contained in this Agreement.

 

7.7              If the Executive does not satisfy the requirements set forth in
Section 7.6, the Company will not provide any separation payments to the
Executive under Sections 7.4, 7.5 or 8.2, as applicable, and such benefits will
be forfeited by the Executive. The Company’s obligation to make the separation
payments set forth in Sections 7.4 or 7.5, as applicable, shall terminate
immediately upon any material breach by the Executive of any post-termination or
post-expiration obligations to which the Executive is subject, which breach, if
curable, is not cured within ten (10) days of the Executive being notified of
such breach.

 

7.8              Notwithstanding anything to the contrary set forth herein, the
Company’s obligations to make any payments to the Executive under this Section 7
will not terminate in the event that the Executive gains other employment upon
the termination or non-renewal of this Agreement as long as the Executive has
satisfied the conditions set forth in Section 7.6, if applicable, and the
Executive is not in breach of the provisions set forth in Section 10 hereof.

 

8.Change of Control.

 

8.1              Notwithstanding anything to the contrary in the Incentive Plan
or any award agreement, upon a Change of Control, all of Executive’s outstanding
unvested equity-based awards (including, but not limited to, restricted stock
and restricted stock units) granted pursuant to the Incentive Plan, shall vest
and become immediately exercisable and unrestricted, without any action by the
Board or any committee thereof. For the avoidance of doubt, settlement of any
restricted stock units, the vesting of which is accelerated pursuant to this
Section 8.1, shall occur upon vesting pursuant to this Section 8.1, subject to
any previous legally binding deferral election or contrary payment date provided
for in the applicable award agreement regarding such units.

 



11

 

  

8.2              Notwithstanding the provisions of Section 7, if, within one (1)
year following a Change of Control, the Company terminates Executive’s
employment without Cause pursuant to Section 6.4, or Executive resigns for Good
Reason, then, in lieu of any obligations under Section 7, the Company will pay
Executive the following amounts:

 

(i)                 all accrued, but unpaid, wages through the termination date,
based on Executive’s then current Base Salary;

 

(ii)               all accrued but unused and unpaid vacation

 

(iii)             a separation payment equal to three times (3x) the sum of (A)
Executive’s then current Base Salary, and (B) Executive’s average Bonus for the
two (2) year period prior to the Executive’s termination date (if the Change in
Control occurs prior to the date the Executive was eligible to earn two Bonuses,
the average Bonus for the two (2) year period shall be deemed to be the
Executive’s target Bonus in the year of termination);

 

(iv)             a payment for any earned but unpaid Bonus relating to the prior
year;

 

(v)               a payment for all unreimbursed business expenses with respect
to which Executive is entitled to reimbursement as provided herein, provided
that, to the extent not previously submitted, a request for reimbursement of
business expenses is submitted in accordance with the Company’s policies and
submitted within ten (10) business days of Executive’s termination date; and

 

(vi)             a payment in the amount specified in Section 7.4(v).

 

8.3              Any payments and benefits provided to the Executive pursuant to
this Section 8.2 shall be provided to the Executive in lieu of any payments and
benefits to which the Executive may be entitled under Section 7.4. Payment of
the amounts required by Section 8.2 shall be made in a lump sum on the first
regular payroll payment date within the sixty (60) day period following the date
of the Executive’s termination of employment; provided, that the payment shall
not be made unless and until the Executive has satisfied the conditions set
forth in Section 7.6(i) and the release required thereby has become irrevocable
within such sixty (60) day period following the date of termination; provided,
further, that if such sixty (60) day period spans two calendar years, any
amounts that constitute “nonqualified deferred compensation” for purposes of
Code Section 409A shall not be made before the first regular payroll payment
date in the latter of the two calendar years. Except as provided in Section
10.2(e) and Section 11 hereof, the separation payments and benefits set forth in
this Section 8 shall constitute full satisfaction of the Company’s obligations
under this Agreement, any Company policy or otherwise. Furthermore, the
Company’s obligations to make any payments to the Executive under this Section 8
will not terminate in the event that the Executive gains other employment upon
such termination without Cause or resignation for Good Reason as long as the
Executive has satisfied the conditions set forth in Section 7.6 and the
Executive is not in breach of the provisions set forth in Section 10 hereof.

 



12

 

 



9.Compliance with Code Section 409A and Other Applicable Provisions of the Code.

 

9.1              It is intended that (i) each payment or installment of payments
provided under this Agreement is a separate “payment” for purposes of Code
Section 409A, and (ii) that the payments satisfy, to the greatest extent
possible, the exemptions from the application of Code Section 409A, including
those provided under Treasury Regulations 1.409A-1(b)(4) (regarding short-term
deferrals), 1.409A-1(b)(9)(iii) (regarding the two-times, two (2) year
exception) and 1.409A-1(b)(9)(v) (regarding reimbursements and other separation
pay). Notwithstanding anything to the contrary herein, if the Company determines
in accordance with its “specified employee” procedures (i) that on the date of
the Executive’s “separation from service” (as such term is defined under
Treasury Regulation 1.409A-1(h)) or at such other time that the Company
determines to be relevant, the Executive is a “specified employee” (as such term
is defined under Treasury Regulation 1.409A-1(i)(1)) of the Company, and (ii)
that any payments to be provided to the Executive pursuant to this Agreement are
or may become subject to the additional tax under Code Section 409A(a)(1)(B) or
any other taxes or penalties imposed under Code Section 409A if provided at the
time otherwise required under this Agreement, then such payments shall be
delayed until the date that is six (6) months after the date of the Executive’s
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)) or, if sooner, the date of the Executive’s death. Any payments
delayed pursuant to this Section 9 shall be made in a lump sum on the first day
of the seventh month following the Executive’s “separation from service” (as
such term is defined under Treasury Regulation 1.409A-1(h)) or, if sooner, the
date of the Executive’s death. It is intended that Agreement shall comply with
the provisions of Code Section 409A and the Treasury Regulations relating
thereto so as not to subject the Executive to the payment of additional taxes
and interest under Code Section 409A. In furtherance of this intent, this
Agreement shall be interpreted, operated, and administered in a manner
consistent with these intentions.

 

9.2              In addition, to the extent that any reimbursement, fringe
benefit or other, similar plan or arrangement in which the Executive
participates during the term of the Executive’s employment under this Agreement
or thereafter provides for a “deferral of compensation” within the meaning of
Code Section 409A, such reimbursements or payments shall be made in accordance
with Treasury Regulation 1.409A-3(i)(1)(iv), including: the amount eligible for
reimbursement or payment under such plan or arrangement in one calendar year may
not affect the amount eligible for reimbursement or payment in any other
calendar year (except that a plan providing medical or health benefits may
impose a generally applicable limit on the amount that may be reimbursed or
paid), (ii) subject to any shorter time periods provided herein or the
applicable plans or arrangements, any reimbursement or payment of an expense
under such plan or arrangement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred, and
(iii) the right to any reimbursement or in-kind benefit is not subject to
liquidation or exchange for another benefit.

 

9.3              Notwithstanding anything herein to the contrary, a termination
of the Executive’s employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Code Section 409A (and
Treasury Regulation 1.409A-1(h)) (which, by definition, includes a separation
from any other entity that would be deemed a single employer together with the
Company for this purpose under Code Section 409A (and Treasury Regulation
1.409A-1(h)), and for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment,” “termination date,”
or similar terms shall mean “separation from service.”

 



13

 

  

9.4              For the avoidance of doubt, the Company shall pay any amounts
that are due under this Agreement following the Executive’s termination of
employment, death, Disability or other event within the periods of time that are
specified in this Agreement in accordance with the Company’s general payroll
policies and procedures.

 

9.5              By accepting this Agreement, the Executive hereby agrees and
acknowledges that the Company does not make any representations with respect to
the application of Code Section 409A to any tax, economic or legal consequences
of any payments payable to the Executive hereunder. Further, by the acceptance
of this Agreement, the Executive acknowledges that (i) the Executive has
obtained independent tax advice regarding the application of Code Section 409A
to the payments due to the Executive hereunder, (ii) the Executive retains full
responsibility for the potential application of Code Section 409A to the tax and
legal consequences of payments payable to the Executive hereunder and (iii) the
Company shall not indemnify or otherwise compensate the Executive for any
violation of Code Section 409A that my occur in connection with this Agreement.
The parties agree to cooperate in good faith to amend such documents and to take
such actions as may be necessary or appropriate to comply with Code Section
409A.

 

9.6              Notwithstanding any other provision to the contrary, in no
event shall any payment under this Agreement that constitutes “deferred
compensation” for purposes of Code Section 409A and the Treasury Regulations
promulgated thereunder be subject to offset by any other amount unless otherwise
permitted by Code Section 409A.

 

10.Non-Competition, Non-Solicitation, Confidentiality and Non-Disclosure.

 

10.1          Non-Competition and Non-Solicitation. The Executive hereby
covenants and agrees that during the Executive’s employment and for a period of
one (1) year following the termination of the Executive’s employment by the
Company without Cause, by the Executive for Good Reason, or due to Company’s
non-renewal of the Agreement pursuant to Section 4 hereof, the Executive shall
not (i) perform services as an executive officer of a real estate investment
trust that competes with the Company (i.e., owns multi-family apartment at least
half of which are located within one hundred miles of apartment communities
owned by the Company) in the ownership and operation of multi-family residential
real estate (each, a “Competing Entity”) or (ii) directly or indirectly solicit
any customer or client of the Company (other than on behalf of the Company) with
respect to the business described in subsection (i) hereof; or (iii) directly or
indirectly induce or encourage any employee of the Company or affiliated
entities to leave the employ of the Company or affiliated entities. The
foregoing covenants and agreements of the Executive are referred to herein as
the “Restrictive Covenant.” The Executive acknowledges that he has carefully
read and considered the provisions of the Restrictive Covenant and, having done
so, agrees that the restrictions set forth in this Section 10.1, including
without limitation the time period of restriction set forth above, are fair and
reasonable and are reasonably required for the protection of the legitimate
business and economic interests of the Company. The Executive further
acknowledges that the Company would not have entered into this Agreement absent
the Executive’s agreement to the foregoing.

 



14

 

  

In the event that, notwithstanding the foregoing, any of the provisions of this
Section 10.1 or any parts hereof shall be held to be invalid or unenforceable,
the remaining provisions or parts hereof shall nevertheless continue to be valid
and enforceable as though the invalid or unenforceable portions or parts had not
been included herein. In the event that any provision of this Section 10.1
relating to the time period, the area of restriction, the scope of activity
and/or related aspects shall be declared by a court of competent jurisdiction to
exceed the maximum restrictiveness such court deems reasonable and enforceable,
such provision(s) shall be reformed by such court by limit or reducing it to the
minimum extent necessary so as to remain enforceable to the fullest extent
deemed reasonable by such court.

 

Moreover, the Executive’s obligations under this Section 10.1 shall terminate
and be of no further force and effect if the Company shall fail to make the
payments to the Executive required by Section 7 and/or Section 8 of this
Agreement after failing to cure such non-payment within thirty (30) days after
receiving written notice from the Executive of such non-payment.

 

Notwithstanding anything to the contrary in this Agreement, in the event that
the Executive commences employment with a Competing Entity, the Company shall,
effective on the date the Executive’s employment with a Competing Entity
commences, cease making payments to the Executive required by Section 7 and/or
Section 8 of this Agreement and shall thereafter have no further obligation to
make any payments to the Executive under this Agreement.

 

10.2Confidential Information.

 

(a)                Obligation to Maintain Confidentiality. The Executive
acknowledges that the continued success of the Company depends upon the use and
protection of a large body of confidential and proprietary information,
including confidential and proprietary information now existing or to be
developed in the future. “Confidential Information” will be defined as all
information of any sort (whether merely remembered or embodied in a tangible or
intangible form) that is (i) related to the Company’s prior, current or
potential business and (ii) not generally or publicly known. Therefore, the
Executive agrees not to disclose or use for the Executive’s own account any of
such Confidential Information, except as reasonably necessary for the
performance of the Executive’s duties as an employee or director of the Company,
without prior written consent of the Board, unless and to the extent that any
Confidential Information (i) becomes generally known to and available for use by
the public other than as a result of the Executive’s improper acts or omissions
to act or (ii) is required to be disclosed pursuant to any applicable law,
regulatory action or court order; provided, however, that the Executive must
give the Company prompt written notice of any such legal requirement, disclose
no more information than is so required, and cooperate fully with all efforts by
the Company (at the Company’s sole expense) to obtain a protective order or
similar confidentiality treatment for such information. Upon the termination of
the Executive’s employment with the Company, the Executive agrees to deliver to
the Company, upon request, all memoranda, notes, plans, records, reports and
other documents (including copies thereof and electronic media) relating to the
business of the Company (including, without limitation, all Confidential
Information) that the Executive may then possess or have under the Executive’s
control, other than such documents as are generally or publicly known (provided,
that such documents are not known as a result of the Executive’s breach or
actions in violation of this Agreement); and at any time thereafter, if any such
materials are brought to the Executive’s attention or the Executive discovers
them in the Executive’s possession, the Executive shall deliver such materials
to the Company immediately upon such notice or discovery.

 



15

 

  

(b)                   Ownership of Intellectual Property. If the Executive
creates, invents, designs, develops, contributes to or improves any works of
authorship, inventions, materials, documents or other work product or other
intellectual property, either alone or in conjunction with third parties, at any
time during the time that the Executive is employed by the Company (“Works”), to
the extent that such Works were created, invented, designed, developed,
contributed to, or improved with the use of any Company resources and/or within
the scope of such employment (collectively, the “Company Works”), the Executive
shall promptly and fully disclose such Company Works to the Company. Any
copyrightable work falling within the definition of Company Works shall be
deemed a “work made for hire” as such term is defined in 17 U.S.C. § 101. The
Executive hereby (i) irrevocably assigns, transfers and conveys, to the extent
permitted by applicable law, all right, title and interest in and to the Company
Works on a worldwide basis (including, without limitation, rights under patent,
copyright, trademark, trade secret, unfair competition and related laws) to the
Company or such other entity as the Company shall designate, to the extent
ownership of any such rights does not automatically vest in the Company under
applicable law, and (ii) waives any moral rights therein to the fullest extent
permitted under applicable law. The Executive agrees not to use any Company
Works for the Executive’s personal benefit, the benefit of a competitor, or for
the benefit of any person or entity other than the Company. The Executive agrees
to execute any further documents and take any further reasonable actions
requested by the Company to assist it in validating, effectuating, maintaining,
protecting, enforcing, perfecting, recording, patenting or registering any of
its rights hereunder, all at the Company’s sole expense.

 

(c)                   Third Party Information. The Executive understands that
the Company will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. During the time that the Executive is employed by the
Company or serves on the Company’s Board and at all times thereafter, the
Executive will hold information which the Executive knows, or reasonably should
know, to be Third Party Information in the strictest confidence and will not
disclose to anyone (other than personnel of the Company who need to know such
information in connection with their work for the Company) or use, except in
connection with the Executive’s work for the Company, Third Party Information
unless expressly authorized in writing by the Board or the information (i)
becomes generally known to and available for use by the public other than as a
result of the Executive’s improper acts or omissions or (ii) is required to be
disclosed pursuant to any applicable law, regulatory action or court order.

 



16

 

 

(d)               Use of Information of Prior Employers. During the Term, the
Executive shall not use or disclose any Confidential Information including trade
secrets, if any, of any former employers or any other person to whom the
Executive has an obligation of confidentiality, and shall not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom the Executive has an obligation
of confidentiality unless consented to in writing by the former employer or
person. The Executive shall use in the performance of the Executive’s duties
only information that is (i) generally known and used by persons with training
and experience comparable to the Executive’s and that is (x) common knowledge in
the industry or (y) is otherwise legally in the public domain, (ii) otherwise
provided or developed by the Company or (iii) in the case of materials, property
or information belonging to any former employer or other person to whom the
Executive has an obligation of confidentiality, approved for such use in writing
by such former employer or person.

 

(e)                Disparaging Statements. During the time that the Executive is
employed by the Company or serves on the Company’s Board and at all times
thereafter, the Executive shall not disparage the Company or any of its
officers, directors, employees, agents or representatives, or any of such
entities’ products or services; provided, that the foregoing shall not prohibit
the Executive from making any general competitive statements or communications
about the Company or their businesses in the ordinary course of competition.
During the time that the Executive is employed by the Company or serves on the
Company’s Board and at all times thereafter, the Company agrees that (i) it
shall not issue any public statements disparaging the Executive and (ii) it
shall take reasonable steps to ensure that the senior executive officers of the
Company shall not disparage the Executive. Notwithstanding the foregoing,
nothing in this Section 10.2(e) shall prevent the Executive or the Company from
enforcing any rights under this Agreement or any other agreement to which the
Executive and the Company are party, or otherwise limit such enforcement.

 

10.3                                      Enforcement. The parties hereto agree
that money damages would not be an adequate remedy for any breach of Sections
10.1 or 10.2 by the Executive or any breach of Section 10.2(e) by the Company,
and any breach of the terms of Sections 10.1 or 10.2 by the Executive or Section
10.2(e) by the Company would result in irreparable injury and damage to the
other party for which such party would have no adequate remedy at law.
Therefore, in the event of a breach or threatened breach of Sections 10.1 or
10.2 by the Executive or of Section 10.2(e) by the Company, the Company or its
successors or assigns or the Executive, as applicable, in addition to other
rights and remedies existing in their or the Executive’s favor, shall be
entitled to specific performance and/or immediate injunctive or other equitable
relief from a court of competent jurisdiction in order to enforce, or prevent
any violations of, the provisions of Sections 10.1 or 10.2 (in the case of a
breach by the Executive) or Section 10.2(e) (in the case of a breach by the
Company), without having to prove damages, and to the payment by the breaching
party of all of the other party’s costs and expenses, including reasonable
attorneys’ fees and costs, in addition to any other remedies to which the other
party may be entitled at law or in equity. The terms of this Section shall not
prevent either party from pursuing any other available remedies for any breach
or threatened breach hereof, including but not limited to the recovery of
damages from the other party.

 



17

 

 



11.              Indemnification. The Company shall indemnify and hold the
Executive harmless to the fullest extent that would be permitted by law
(including a payment of expenses in advance of final disposition of a
proceeding) as in effect at the time of the subject act or omission, or by the
charter of the Company as in effect at such time, or by the terms of any
indemnification agreement between the Company and the Executive, whichever
affords greatest protection to the Executive, and the Executive shall be
entitled to the protection of any insurance policies the Company may elect to
maintain generally for the benefit of its officers or, during the Executive’s
service in such capacity, directors (and to the extent the Company maintains
such an insurance policy or policies, in accordance with its or their terms to
the maximum extent of the coverage available for any company officer or
director), against all costs, charges and expenses whatsoever incurred or
sustained by the Executive (including but not limited to any judgment entered by
a court of law) at the time such costs, charges and expenses are incurred or
sustained, in connection with any action, suit or proceeding, or threatened
action, suit or proceeding, against the Executive, to which the Executive may be
made a party by reason of his being or having been an officer or employee of the
Company, or serving as an officer or employee of an Affiliate of the Company, at
the request of the Company, other than any action, suit or proceeding brought
against the Executive by or on account of his breach of the provisions of any
employment agreement with a third party that has not been disclosed by the
Executive to the Company.

 

12.              Clawback. Notwithstanding anything contained herein to the
contrary, any amounts paid or payable to the Executive pursuant to this
Agreement or otherwise by the Company, including, but not limited to, any equity
compensation granted to the Executive, may be subject to forfeiture or repayment
to the Company in accordance with Code Section 409A and pursuant to any clawback
policy as adopted by the Board from time to time, and the Executive hereby
agrees to be bound by any such policy.

 

13.              Directors’ and Officers’ Insurance. The Company agrees, during
the Term, to use good faith efforts to obtain and maintain a directors’ and
officers’ liability insurance policy with coverage reasonably recommended by an
independent liability insurance consultant.

 

14.              Notices. Any notice required or desired to be given under this
Agreement shall be in writing and shall be delivered personally or mailed by
registered mail, return receipt requested, or delivered by overnight courier
service and shall be deemed to have been given on the date of its delivery, if
delivered, and on the third (3rd) full business day following the date of the
mailing, if mailed, to each of the parties thereto at the following respective
addresses or such other address as may be specified in any notice delivered or
mailed as above provided:

 

(i)If to the Executive, to:

Randy Eberline

19950 West Country Club Drive, Suite 800, Aventura, Florida 33180

 

(ii)If to the Company, to:

 

Trade Street Residential, Inc.

19950 West Country Club Drive, Suite 800 Aventura, Florida 33180

Attention: Director, Human Resources

 



18

 

  

15.                 Waiver of Breach. The waiver by either party of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by the other party. No waiver of any provision of this
Agreement shall be implied from any course of dealing between the parties hereto
or from any failure by either party hereto to assert any rights hereunder on any
occasion or series of occasions.

 

16.                 Assignment. The rights and obligations of the Company under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and permitted assigns of the Company. The Company may not assign this
Agreement without consent of the Executive, except in connection with a Change
of Control. The Executive acknowledges that the services to be rendered by him
are unique and personal, and the Executive may not assign any of his rights or
delegate any of his duties or obligations under this Agreement.

 

17.                 Entire Agreement; Amendment. This Agreement contains the
entire agreement of the parties relating to the subject matter herein and
supersedes in full and in all respects any prior oral or written agreement,
arrangement or understanding between the parties with respect to Executive’s
employment with the Company, including without limitation the employment
agreement between the Executive and the Company dated September 26, 2013. This
Agreement may not be amended or changed orally but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification, extension or discharge is sought.

 

18.                 Controlling Law. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by, and construed in accordance with, the laws of the State of
Florida, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Florida or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Florida.

 

19.                 Jurisdiction and Venue. This Agreement will be deemed
performable by all parties in, and venue will exclusively be in the state or
federal courts located in the State of Florida. The Executive and the Company
hereby consent to the personal jurisdiction of these courts and waive any
objections that such venue is objectionable or improper.

 

20.                 Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR
INDUCEMENT FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER
HAVING THE OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY
WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR
ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY. The
losing party in any lawsuit or proceeding relating to or arising in any way from
this Agreement or the matters contemplated hereby shall pay the reasonable
attorneys’ fees and costs of the prevailing party in such lawsuit or proceeding.

 



19

 

 

 

21.                 Severability. If any provision of this Agreement or the
application of any such provision to any party or circumstances will be
determined by any court of competent jurisdiction to be invalid and
unenforceable to any extent, the remainder of this Agreement or the application
of such provision to such person or circumstances other than those to which it
is so determined to be invalid and unenforceable, will not be affected thereby,
and each provision hereof will be validated and will be enforced to the fullest
extent permitted by law.

 

22.                 Headings. The sections, subjects and headings in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

 

 

[Signature Page to Follow]

 

 

20

 

IN WITNESS WHEREOF, the parties have hereto executed this Agreement as of the
day and year first written above.

 



  EXECUTIVE:       By:  /s/ Randy Eberline     Randy Eberline         TRADE
STREET RESIDENTIAL, INC.:         By: /s/ Richard Ross   Title: Chief Executive
Officer

 

 

21

 

EXHIBIT A

 

FORM OF SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is made and entered into by
and between Richard H. Ross (“Employee”) and Trade Street Residential, Inc.,
including its affiliates, parent corporations, subsidiaries, officers,
directors, shareholders, employees, managers, members, partners, consultants,
attorneys, and agents (“Company”). For purposes hereof, Employee and Company
shall be collectively referred to herein as the "Parties," and individually, as
a "Party."

 

WHEREAS, Company has employed Employee as its [POSITION] in accordance with that
certain Employment Agreement dated [ ], by and between the Company and the
Employee (“Employment Agreement”); and

 

WHEREAS, the term of Employee's employment under the Employment Agreement has
been terminated in accordance with the Employment Agreement, and in return for
the consideration to be provided by Company to Employee in accordance with and
subject to the terms and conditions set forth in the Employment Agreement,
Employee has agreed to provide the release set forth herein to the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Employee and Company, hereby intending to be legally bound,
agree as follows:

 

1.                   Recitals. The recitals set forth above are true and correct
and are incorporated herein by reference.

 

2.                   Separation Date. Employee’s separation from Company shall
be effective at the close of business on [_ , 20 ] (the “Separation Date”).
Employee warrants and represents that he has returned, or will promptly
hereafter return, to Company all property of Company in his possession, custody,
or control, including, but not limited to, files (paper and electronic) and
other documents, client records, working papers, reports, computers and other
hardware or software, access cards, office keys, and all other Company property
of any nature.

 

3.Release.

 

(a)               In consideration of the compensation and other benefits to be
provided by the Company to Employee after the Separation Date in accordance with
the terms set forth in the Employment Agreement, Employee, for himself and his
heirs, executors, administrators, personal representatives and assigns, hereby
irrevocably and unconditionally forever releases and discharges Company, its
past and present shareholders, officers, directors, partners, managers, members,
consultants, attorneys, agents, employees, subsidiaries, parent corporations,
affiliated or related entities and its or their past and present shareholders,
officers, directors, agents, employees and all of the successors, assigns, and
legal representatives of the foregoing (collectively, “Releasees”) of and from,
any matter or thing occurring in whole or in part through the date hereof, any
and all rights, claims, grievances, arbitrations or causes of action (“Claims”)
which Employee has asserted, could assert or which could be asserted on his
behalf (1) arising from Executive’s relationship to, employment with or service
as an employee, officer, director, or manager of the Company or its subsidiaries
and affiliates prior to the date of execution and delivery of this Agreement,
including his separation from such employment; provided, however, that the
Executive does not release any claim that the Executive may have against the
Company in his capacity as a stockholder of the Company or claims for
indemnification pursuant to any indemnification agreement between the Executive
and the Company or otherwise existing pursuant to the Company’s organizational
documents or applicable state law or (2) arising under the Age Discrimination in
Employment Act of 1967, as amended (the “ADEA”), the Family and Medical Leave
Act of 1993, the Employee Retirement Income Security Act of 1974, Title VII of
the Civil Rights Act of 1964, the Rehabilitation Act of 1973, the Equal Pay Act,
the Lilly Ledbetter Fair Pay Act of 2009, the Civil Rights Act of 1866, the
Civil Rights Act of 1991, the Americans with Disabilities Act of 1990, the ADA
Amendments Act of 2008, the Genetic Information Nondiscrimination Act, the
Florida Human Rights Act of 1977, the Florida Civil Rights Act of 1992, Section
760.50 of the Florida Statutes, the Miami-Dade County Code, and the wage and
discrimination laws of the United States or any State of the United States or
any other country and their subdivisions, including any state or local law,
ordinance, regulation or rule, all of the foregoing as heretofore or hereafter
amended, or any court decree, heretofore or hereafter promulgated. To the extent
permitted by law, Employee also waives any and all rights under the laws of any
jurisdiction in the United States that would limit the foregoing release and
waiver of which he had knowledge as of the date hereof. Employee recognizes
that, among other things, he is releasing Company of and from any and all claims
he might have against it for retaliation of any kind, pain and suffering,
emotional distress, and for discrimination based on age, gender, national
origin, race, religion, disability, sexual orientation, or veteran status.
Notwithstanding any other provision of this Agreement to the contrary, this
Agreement does not encompass, and Employee does not release, waive or discharge,
the obligations of the Company



22

 

 

 

(a)    to make the payments and provide the awards and benefits required by the
Employment Agreement, including without limitation, any equity based awards
(including restricted stock and restricted stock units) or (b) under any
indemnification or similar agreement with Employee.

 

(b)               The Company, on behalf of itself and its affiliates and each
of their respective officers, directors, partners, shareholders, employees, and
agents, hereby releases and forever discharges Employee from any and all claims
whatsoever up to the date hereof that it had, may have had, now have or may have
for or by reason of any claim arising out of or attributable to Employee’s
employment or the termination of your employment with the Company, or pursuant
to any, United States federal, state, or local law or regulation. Company agrees
to indemnify and hold Employee harmless from and against any claim, grievance,
loss, damage, liability, cost or expense, including without limitation,
reasonable attorneys’ fees by reason of Company’s breach of this Agreement,
representations, warranties, and covenants made under this Agreement.

 

(c)                Employee warrants and represents that he has not heretofore
assigned or transferred to any person or entity any of the matters released
hereunder, nor has he filed any grievance, charge or complaints against Company
with any governmental or administrative agency or court. Employee agrees to
indemnify and hold the Releasees harmless from and against any claim, grievance,
loss, damage, liability, cost or expense, including without limitation,
reasonable attorneys’ fees by reason of Employee's breach of this Agreement,
representations, warranties, and covenants made under this Agreement.

 

23

 

 



(d)               Employee acknowledges that this Agreement is an important
legal document and that Employee has been requested to sign this document as
part of his separation from Company. Employee acknowledges, therefore, that: (i)
Employee has read this Agreement in its entirety,

(ii) Employee is competent to execute this Agreement, (iii) Employee has
executed this Agreement knowingly and voluntarily and without reliance upon any
statement or representation of any Releasee or its representatives, (iv)
Employee has been advised to, and has had ample opportunity if so desired, to
discuss this Agreement with his own attorney for assistance and advice
concerning this Agreement, (v) the terms of this Agreement have been negotiated,
(vi) Employee understands the terms of this Agreement and their legal effects,
and (vii) Employee understands that the terms of this Agreement are enforceable.
Employee further covenants, warrants, and represents that he has entered into
this Agreement freely and voluntarily.

 

(e)                Employee acknowledges that Company has given him the
opportunity to consider this Agreement for twenty-one (21) days before executing
it. In the event that Employee has executed this Agreement within less than
twenty-one (21) days of the date of its delivery to him, Employee acknowledges
that such decision was entirely voluntary and that he had the opportunity to
consider this Agreement for the entire twenty-one (21) day period.

 

(f)                This entire Agreement and any obligations of the Company
under Sections 7.4 and 7.5 of the Employment Agreement shall be null and void
and shall be automatically withdrawn unless Employee executes and returns this
Agreement to Company no later than twenty-one (21) days after the effective date
of termination.

 

(g)               Employee further acknowledges that for a period of seven (7)
days following the full execution of this Agreement, he may revoke this
Agreement, thus this Agreement shall not become effective or enforceable, nor
shall Company have any obligations hereunder, until after the seven (7) day
revocation period has expired. Employee may revoke this Agreement only by
delivering a written statement of revocation to Company, attention [ ]. If
Company does not receive Employee’s written statement of revocation by the end
of the seven (7) day revocation period, then this Agreement will become legally
enforceable and Employee may not thereafter revoke.

 

4.                   No Admission. The Parties agree that this Agreement does
not constitute an admission by the Company of any: (a) violation of any statute,
law, regulation, order or other applicable authority; (b) breach of contract,
actual or implied; or (c) commission of any tort.

 

5.                   Non-Disparagement. Executive agrees not to disparage the
Company or any of its officers, directors, employees, agents or representatives,
or any of such entities’ products or services; provided, that the foregoing
shall not prohibit the Executive from making any general competitive statements
or communications about the Company or their businesses in the ordinary course
of competition. Further, Executive agrees and understands that any violation of
this provision will void this Agreement and Executive will be required to return
or repay any and all considered received under this Agreement to the Company.

 

6.                   Confidentiality. The Parties hereto agree to keep the
existence and terms of this Agreement confidential, except as required to be
disclosed by the regulations of the Securities and Exchange Commission.
Executive specifically agrees not to discuss the existence or terms of this
Agreement with any third party except for his spouse, legal counsel and
financial and legal advisors.

 



24

 

 



7.                   Binding Effect. All terms and provisions of this Agreement,
whether so expressed or not, shall be binding upon, inure to the benefit of, and
be enforceable by the Parties and their respective administrators, executors,
other legal representatives, heirs, successors and permitted assigns.

 

8.                   Enforcement Costs. If any legal action or other proceeding
is brought for the enforcement of this Agreement, or because of an alleged
dispute, breach, default or misrepresentation in connection with any provisions
of this Agreement, the successful or prevailing Party or Parties shall be
entitled to recover reasonable attorneys' fees and expenses, court costs and all
expenses even if not taxable as court costs (including, but not limited to, all
attorneys' fees and expenses incident to any appeals), incurred in that action
or proceeding, in addition to any other relief to which such Party or Parties
may be entitled.

 

9.                   Entire Agreement. This Agreement represents the entire
understanding and Agreement between the Parties with respect to the subject
matter discussed in this Agreement, and supersedes all other negotiations,
understandings and representations (if any) made by and between such Parties
with respect to such subject matter. In the event that any provision in this
Agreement is determined to be legally invalid or unenforceable by any court of
competent jurisdiction and cannot be modified to be enforceable, the affected
provision shall be stricken from the Agreement, and the remaining terms of the
Agreement and its enforceability shall remain unaffected thereby.

 

10.               Counterparts. This Agreement may be executed in one or more
counterparts, and counterparts may be exchanged by electronic transmission
(including by email), each of which will be deemed an original, but all of which
together constitute one and the same instrument.

 

11.               Opportunity for Independent Representation. Employee hereby
acknowledges and agrees that he has been given the opportunity, if so desired,
to seek independent counsel for review and advice in connection with his rights,
remedies and obligations under this Agreement.

 

12.               Governing Venue and Submission to Jurisdiction. This Agreement
shall be governed by the laws of the State of Florida. Any suit, action or other
legal proceeding arising out of, or relating to, this Agreement shall be brought
in a court of competent jurisdiction located in Miami-Dade County, Florida
having subject matter jurisdiction thereof and both Parties agree to submit to
the jurisdiction of such forum.

 

13.               Notices. All notices, demands, requests and replies required
or permitted by this Agreement shall be in writing and shall be deemed given
when delivered in person or on the third (3rd) business day following the date
of mailing if sent by first-class mail, postage prepaid, return receipt
requested, addressed as follows:

 



(a)                if to the Company:Trade Street Residential, Inc.

 



25

 

 

Attention: [ ]

19950 W. Country Club Drive Suite 800

Aventura, FL 33180

 



  (b)                if to the Company:                            

 

 



PLEASE READ CAREFULLY. THIS DOCUMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.

 

 

[Signature Page Follows]

26

 

 

 

[Signature Page to Separation Agreement and Release]

 

The undersigned, Employee, hereby represents that he has executed this Agreement
for the purposes and the consideration expressed herein, and that he has
carefully read this Agreement, has had adequate time and opportunity to consider
and understand its meaning and effect, and, if he so desired, discussed it with
any person of his choice, including his attorney, and that he has voluntarily
executed it as such.

 



EMPLOYEE   TRADE STREET RESIDENTIAL, INC.           By:       By:     Randy
Eberline           Print Name:                     Title:               Date:  
    Date:                                  

 



 



27

